Exhibit 10.2

SUPPORT AGREEMENT

This SUPPORT AGREEMENT (this “Agreement”), dated as of January 14, 2015, is by
and between Regado Biosciences, Inc. (“Parent”), Tobira Therapeutics, Inc., a
Delaware corporation (“Company”) and the individual set forth on Schedule A
hereto (the “Stockholder”).

RECITALS:

WHEREAS, as of the date of this Agreement, the Stockholder is the holder of the
number of shares of capital stock of Company (“Capital Stock”) set forth
opposite the Stockholder’s name on Schedule A (all such shares set forth on
Schedule A, together with any shares of Capital Stock of Company that are
hereafter issued to or otherwise acquired, whether beneficially or of record, or
owned by the Stockholder prior to the termination of this Agreement as the
“Stockholder Shares” and [    ]% of the Stockholder Shares equals the “Subject
Shares”);

WHEREAS, Parent, Landmark Merger Sub Inc., a Delaware corporation and a direct
wholly owned subsidiary of Parent (“Merger Sub”), and Company propose to enter
into an Agreement and Plan of Merger and Reorganization, dated as of the date of
this Agreement (the “Merger Agreement”), which provides, among other things, for
the merger of Merger Sub with and into Company, with Company continuing as the
surviving corporation (the “Merger”), upon the terms and subject to the
conditions set forth in the Merger Agreement (capitalized terms used but not
otherwise defined in this Agreement will have the respective meanings ascribed
to such terms in the Merger Agreement); and

WHEREAS, as a condition to its willingness to enter into the Merger Agreement,
Parent has required that the Stockholder, and as an inducement and in
consideration therefor, the Stockholder (in the Stockholder’s capacity as a
holder of the Subject Shares) has agreed to, enter into this Agreement.

AGREEMENT:

NOW, THEREFORE, in consideration of the foregoing and the respective
representations, warranties, covenants and agreements set forth below and for
other good and valuable consideration, the receipt and sufficiency of which are
hereby acknowledged, the parties hereto, intending to be legally bound, do
hereby agree as follows:

ARTICLE I

VOTING AGREEMENT; GRANT OF PROXY

The Stockholder hereby covenants and agrees that:

1.1. Voting of Subject Shares.

(a) From and after the date of this Agreement, at every meeting of the holders
of Company Capital Stock (the “Voting Stockholders”), however called, and at
every adjournment or postponement thereof (or, if applicable, pursuant to a
written consent if the Voting Stockholders act by written consent in lieu of a
meeting), the Stockholder will, or will cause the holder of record on any
applicable record date to, be present (in person or by proxy) and to vote (or,
in the case of any action by written consent in lieu of a meeting, execute a
written consent in respect of) all of the Stockholder’s



--------------------------------------------------------------------------------

Subject Shares (a) in favor of (i) adoption of the Merger Agreement and approval
of the Merger and all other transactions contemplated by the Merger Agreement,
(ii) approval of any proposal to adjourn or postpone the meeting to a later
date, if there are not sufficient votes for the adoption of the Merger Agreement
on the date on which such meeting is held, and (iii) any other matter necessary
to consummate the transactions contemplated by the Merger Agreement that are
considered and voted upon by the Voting Stockholders;, (b) against any
Acquisition Proposal and (c) against any action, proposal, transaction or
agreement that, to the knowledge of Stockholder, would reasonably be expected to
(1) result in a breach of any covenant, representation or warranty or any other
obligation or agreement of the Company/Parent contained in the Merger Agreement,
or of such Stockholder contained in this Agreement, or (2) prevent, materially
impede or materially delay the Company’s or Parent’s ability to consummate the
transactions contemplated by the Merger Agreement, including the Merger.

(b) Notwithstanding Section 1.1(a), in the event of a Change in Recommendation
made in compliance with the Merger Agreement, the obligation of Stockholder to
vote Subject Shares as to which Stockholder controls the right to vote in the
manner set forth in Section 1.1(a) shall be modified such that:

(i) Stockholder shall vote (or cause to be voted), in person or by proxy 95% of
the Subject Shares (the “Committed Restricted Shares”) as provided in
Section 1.1(a); and

(ii) Stockholder, in his, her or its sole discretion, may vote (or cause to be
voted), in person or by proxy all of his, her or its Subject Shares (other than
the Committed Restricted Shares) in any manner Stockholder chooses.

1.2. No Inconsistent Arrangements. Except as provided in this Agreement or under
the Merger Agreement, the Stockholder will not, directly or indirectly, whether
by merger, consolidation or otherwise, (a) create any Encumbrance other than
restrictions imposed by applicable Legal Requirements or pursuant to this
Agreement on any Subject Shares, (b) transfer, sell, assign, gift or otherwise
dispose of (collectively, “Transfer”), or enter into any contract with respect
to any Transfer of the Subject Shares or any interest in the Subject Shares,
(c) grant or permit the grant of any proxy, power of attorney or other
authorization in or with respect to the Subject Shares, (d) deposit or permit
the deposit of the Subject Shares into a voting trust or enter into a voting
agreement or arrangement with respect to the Subject Shares, or (e) take any
action that would make any representation or warranty of the Stockholder in this
Agreement untrue or incorrect in any material respect, or have the effect of
preventing the Stockholder from performing its obligations under this Agreement.
Notwithstanding the foregoing, the Stockholder may make Transfers of Subject
Shares by will, operation of law, Transfers for estate planning purposes or to
any entity that is an affiliate (within the meaning set forth in Rule 405 under
the Securities Act) of Stockholder, but only if, in each case, prior to the
effectiveness of such Transfer, the transferee agrees in writing to be bound by
the applicable terms of this Agreement and written notice of such Transfer is
delivered to Parent pursuant to Section 5.1 hereof, in which case the Subject
Shares will continue to be bound by this Agreement and provided that each
transferee agrees in writing to be bound by the terms and conditions of this
Agreement.

1.3. Waiver of Appraisal Rights. In connection with the Merger, the Stockholder
hereby expressly waives, to the extent permitted under applicable Legal
Requirements, the applicability of the provisions for dissenters’ or appraisal
rights set forth in Section 262 of the Delaware General Corporation Law (or any
other similar applicable state Legal Requirement) and expressly agrees that

 

2



--------------------------------------------------------------------------------

the Stockholder will not, under any circumstances in connection with the Merger,
be entitled to, and will not, to exercise any appraisal rights or dissenter’s
rights in respect of the Stockholder’s Subject Shares.

1.4. Documentation and Information. The Stockholder will permit and hereby
authorizes Parent to publish and disclose in all documents and schedules filed
with the SEC, and any press release or other disclosure document that Parent
reasonably determines to be necessary in connection with the Merger and any
transactions contemplated by the Merger Agreement, the Stockholder’s identity
and ownership of the Subject Shares and the nature of the Stockholder’s
commitments and obligations under this Agreement.

1.5. Irrevocable Proxy. The Stockholder hereby revokes (or agrees to cause to be
revoked) any proxies that the Stockholder has heretofore granted with respect to
the Subject Shares. To secure the Stockholder’s obligation to vote the Subject
Shares in accordance with this Agreement, the Stockholder hereby irrevocably
appoints Parent as attorney-in-fact and proxy for and on behalf of the
Stockholder, for and in the name, place and stead of the Stockholder, to:
(a) attend any and all meetings of the Voting Stockholders, (b) vote, express
consent or dissent or issue instructions to the record holder to vote the
Stockholder’s Subject Shares in accordance with the provisions of Section 1.1 at
any and all meetings of the Voting Stockholders or in connection with any action
sought to be taken by written consent of the Voting Stockholders without a
meeting and (c) grant or withhold, or issue instructions to the record holder to
grant or withhold, consistent with the provisions of Section 1.1, all written
consents with respect to the Subject Shares at any and all meetings of the
Voting Stockholders or in connection with any action sought to be taken by
written consent without a meeting. Parent agrees not to exercise the proxy
granted in this Agreement for any purpose other than the purposes described in
this Agreement. The foregoing proxy will be deemed to be a proxy coupled with an
interest, is irrevocable (and as such will survive and not be affected by the
death, incapacity, mental illness or insanity of the Stockholder, as applicable)
until the termination of the Merger Agreement and will not be terminated by
operation of law or upon the occurrence of any other event other than the
termination of this Agreement pursuant to Section 5.2. The Stockholder
authorizes such attorney and proxy to substitute any other Person to act under
this Agreement, to revoke any substitution and to file this proxy and any
substitution or revocation with the Secretary of Company. The Stockholder hereby
affirms that the proxy set forth in this Section 1.5 is given in connection with
and granted in consideration of and as an inducement to Parent and Company to
enter into the Merger Agreement and that such proxy is given to secure the
obligations of the Stockholder under Section 1.1. The proxy set forth in this
Section 1.5 is executed and intended to be irrevocable, subject, however, to its
automatic termination upon the termination of this Agreement pursuant to
Section 5.2. With respect to any Subject Shares that are owned beneficially by
the Stockholder but are not held of record by the Stockholder, the Stockholder
shall take all action necessary to cause the record holder of such Subject
Shares to grant the irrevocable proxy and take all other actions provided for in
this Section 1.5 with respect to such Subject Shares. Notwithstanding the
foregoing provisions of this Section 1.5, in the event of a Change of
Recommendation, all references in this Section 1.5 to the Stockholder’s “Subject
Shares” shall be deemed to be references to the Stockholder’s “Committed
Restricted Shares.”

1.6. Legends. Company agrees that each certificate representing the Subject
Shares issued after the date of this Agreement to the Stockholder or any
assignee or transferee of the Stockholder will bear the following legend:

 

3



--------------------------------------------------------------------------------

“THE SHARES EVIDENCED HEREBY ARE SUBJECT TO A SUPPORT AGREEMENT AND PROXY (A
COPY OF WHICH MAY BE OBTAINED FROM THE COMPANY), AND BY ACCEPTING ANY INTEREST
IN SUCH SHARES THE PERSON ACCEPTING SUCH INTEREST WILL BE DEEMED TO AGREE TO AND
WILL BECOME BOUND BY ALL THE PROVISIONS OF SAID SUPPORT AGREEMENT AND PROXY.”

1.7. No Solicitation of Transactions. The Stockholder will not and will not
authorize or permit any of its Representatives, directly or indirectly, to
(a) solicit, initiate, knowingly encourage, induce or facilitate the making,
submission or announcement of, any Acquisition Proposal or take any action that
could reasonably be expected to lead to an Acquisition Proposal, (b) participate
in any discussions or negotiations regarding, or furnish to any person, any
information with respect to, or otherwise cooperate in any way with respect to,
or assist or participate in, facilitate or knowingly facilitate or encourage,
any proposal or offer that constitutes, or may reasonably be expected to lead
to, an Acquisition Proposal or (c) resolve or agree to do any of the foregoing.

1.8. No Ownership Interest. Nothing contained in this Agreement will be deemed
to vest in Parent any direct or indirect ownership or incidents of ownership of
or with respect to the Subject Shares. All rights, ownership and economic
benefits of and relating to the Subject Shares will remain and belong to
Stockholder, and Parent will have no authority to manage, direct, superintend,
restrict, regulate, govern or administer any of the policies or operations of
Company or exercise any power or authority to direct Stockholder in the voting
of any of the Subject Shares, except as otherwise expressly provided herein with
respect to the Subject Shares and except as otherwise expressly provided in the
Merger Agreement.

ARTICLE II

REPRESENTATIONS AND WARRANTIES OF THE STOCKHOLDER

The Stockholder hereby represents and warrants to Company and Parent that:

2.1. Authorization; Binding Agreement. The Stockholder has full legal capacity,
right, power and authority to execute and deliver this Agreement and to perform
its obligations under this Agreement and to consummate the transactions
contemplated by this Agreement. The execution, delivery, and performance of this
Agreement and the transactions contemplated by this Agreement have been duly and
validly authorized by all necessary action of the Stockholder. This Agreement
has been duly and validly executed and delivered by the Stockholder, and
constitutes a legal, valid and binding obligation of the Stockholder enforceable
against the Stockholder in accordance with its terms, except as enforceability
may be limited by bankruptcy and other similar laws and general principles of
equity. No approvals or consents of or notifications to any other Person are
necessary in connection with the execution, delivery and performance by the
Stockholder of this Agreement and the consummation by the Stockholder of the
transactions contemplated by this Agreement.

2.2. Ownership of Subject Shares; Total Shares. The Stockholder is the record or
Beneficial Owner (as defined below) of the Stockholder’s Subject Shares and has
good and marketable title to the Subject Shares free and clear of any
Encumbrance (including any restriction on the right to vote or otherwise
transfer the Subject Shares), except as (a) provided under this Agreement,
(b) pursuant to any applicable restrictions on transfer under the Securities
Act, and (c) subject to any risk of forfeiture with respect to any shares of
Capital Stock granted to the Stockholder under an employee

 

4



--------------------------------------------------------------------------------

benefit plan of Company. The Subject Shares listed on Schedule A opposite the
Stockholder’s name constitute all of the shares of Capital Stock of Company
owned by the Stockholder as of the date of this Agreement. Except pursuant to
this Agreement, no Person has any contractual or other right or obligation to
purchase, acquire or place an Encumbrance on any of the Stockholder’s Subject
Shares. For purposes of this Agreement “Beneficial Ownership” shall be
interpreted as defined in Rule 13d-3 under the Exchange Act; provided that for
purposes of determining Beneficial Ownership, a Person shall be deemed to be the
Beneficial Owner of any securities that may be acquired by such Person pursuant
to any Contract or upon the exercise of conversion rights, exchange rights,
warrants or options, or otherwise (irrespective of whether the right to acquire
such securities is exercisable immediately or only after the passage of time,
including the passage of time in excess of 60 days, the satisfaction of any
conditions, the occurrence of any event or any combination of the foregoing).
The terms “Beneficially Own” and “Beneficially Owned” have a correlative meaning

2.3. Voting Power. The Stockholder has sole voting power, with respect to the
Stockholder’s Subject Shares, and sole power of disposition, sole power to issue
instructions with respect to the matters set forth in this Agreement and sole
power to agree to all of the matters set forth in this Agreement, in each case
with respect to all of the Stockholder’s Subject Shares. None of the
Stockholder’s Subject Shares are subject to any proxy, voting trust or other
agreement or arrangement with respect to the voting of the Subject Shares,
except as provided under this Agreement.

2.4. Non-Contravention. The execution and delivery of this Agreement by the
Stockholder and the performance of the transactions contemplated by this
Agreement by the Stockholder does not and will not violate, conflict with, or
result in a breach of (a) any applicable Legal Requirement or any injunction,
judgment, order, decree, ruling, charge, or other restriction of any
Governmental Body to which the Stockholder is subject; or (b) any Contract to
which the Stockholder is a party or is bound or to which the Stockholder’s
Subject Shares are subject.

2.5. Reliance. The Stockholder has had the opportunity to review the Merger
Agreement and this Agreement with counsel of the Stockholder’s own choosing. The
Stockholder understands and acknowledges that Company and Parent are entering
into the Merger Agreement in reliance upon the Stockholder’s execution, delivery
and performance of this Agreement.

2.6. Absence of Litigation. With respect to the Stockholder, as of the date of
this Agreement, there is no action, suit, investigation or proceeding pending
against, or, to the knowledge of the Stockholder, threatened against, the
Stockholder or any of the Stockholder’s properties or assets (including the
Subject Shares) that could reasonably be expected to prevent, delay or impair
the ability of the Stockholder to perform its obligations under this Agreement
or to consummate the transactions contemplated by this Agreement.

ARTICLE III

REPRESENTATIONS AND WARRANTIES OF COMPANY

Company represents and warrants to the Stockholder and Parent that:

3.1. Organization; Authorization. Company is a corporation duly incorporated or
organized, as applicable, validly existing and in good standing under the laws
of the state of Delaware. The consummation of the transactions contemplated by
this Agreement in accordance with and subject to the terms of the Merger
Agreement are within Company’s corporate powers and have been duly

 

5



--------------------------------------------------------------------------------

authorized by all necessary corporate actions on the part of Company. Company
has full corporate power and authority to execute, deliver and perform this
Agreement.

3.2. Binding Agreement. This Agreement has been duly authorized, executed and
delivered by Company and constitutes a valid and binding obligation of Company
enforceable against Company in accordance with its terms, except as
enforceability may be limited by bankruptcy and other similar laws and general
principles of equity.

ARTICLE IV

REPRESENTATIONS AND WARRANTIES OF PARENT

Parent represents and warrants to the Stockholder and Company that:

4.1. Organization; Authorization. Parent is a corporation duly incorporated or
organized, as applicable, validly existing and in good standing under the laws
of the state of Delaware. The consummation of the transactions contemplated by
this Agreement in accordance with and subject to the terms of the Merger
Agreement are within Parent’s corporate powers and have been duly authorized by
all necessary corporate actions on the part of Parent. Parent has full corporate
power and authority to execute, deliver and perform this Agreement.

4.2. Binding Agreement. This Agreement has been duly authorized, executed and
delivered by Parent and constitutes a valid and binding obligation of Parent
enforceable against Parent in accordance with its terms, except as
enforceability may be limited by bankruptcy and other similar laws and general
principles of equity.

ARTICLE V

MISCELLANEOUS

5.1. Notices. All notices, requests and other communications to either party
under this Agreement will be in writing (including facsimile transmission) and
will be given, (a) if to Company or Parent, in accordance with the provisions of
the Merger Agreement and (b) if to the Stockholder, to the Stockholder’s mailing
or email address or facsimile number set forth on a signature page hereto, or to
such other mailing or email address or facsimile number as the Stockholder may
hereafter specify in writing to Parent for the purpose by notice to Parent.

5.2. Termination. This Agreement will terminate automatically, without any
notice or other action by any Person, upon the earlier of (a) the termination of
the Merger Agreement in accordance with its terms and (b) the Effective Time.
Upon termination of this Agreement, neither party will have any further
obligations or liabilities under this Agreement; provided, however, that
(x) nothing set forth in this Section 5.2 will relieve either party from
liability for any breach of this Agreement prior to termination hereof, and
(y) the provisions of this Article V will survive any termination of this
Agreement.

5.3. Amendments and Waivers. Any provision of this Agreement may be amended or
waived if such amendment or waiver is in writing and is signed, in the case of
an amendment, by each party to this Agreement or, in the case of a waiver, by
the party against whom the waiver is to be effective. No failure or delay by
either party in exercising any right, power or privilege under this

 

6



--------------------------------------------------------------------------------

Agreement will operate as a waiver thereof nor will any single or partial
exercise thereof preclude any other or further exercise thereof or the exercise
of any other right, power or privilege.

5.4. Binding Effect; Benefit; Assignment. The provisions of this Agreement will
be binding upon and will inure to the benefit of the parties hereto and their
respective successors and assigns. No provision of this Agreement is intended to
confer any rights, benefits, remedies, obligations or liabilities under this
Agreement upon any person other than the parties hereto and their respective
successors and assigns. Neither party may assign, delegate or otherwise transfer
any of its rights or obligations under this Agreement without the consent of the
other parties hereto.

5.5. Governing Law; Venue. This Agreement will be governed by and construed in
accordance with the laws of the State of Delaware without regard to its rules of
conflict of laws. Company, Parent and the Stockholder hereby irrevocably and
unconditionally consents to submit to the exclusive jurisdiction of the Delaware
Court of Chancery or, if the Delaware Court of Chancery does not have subject
matter jurisdiction, the Superior Court of the State of Delaware (Complex
Commercial Division) or, if jurisdiction is vested exclusively in the federal
courts, the United States District Court for the district of Delaware, and
appellate courts therefrom, (collectively, the “Delaware Courts”) for any
litigation arising out of or relating to this Agreement and the transactions
contemplated hereby (and agrees not to commence any litigation relating thereto
except in such courts), waives any objection to the laying of venue of any such
litigation in the Delaware Courts and agrees not to plead or claim in any
Delaware Court that such litigation brought therein has been brought in any
inconvenient forum. Each of the parties hereto agrees (a) to the extent such
party is not otherwise subject to service of process in the State of Delaware,
to appoint and maintain an agent in the State of Delaware as such party’s agent
for acceptance of legal process and (b) that service of process may also be made
on such party by prepaid certified mail with a proof of mailing receipt
validated by United States Postal Service constituting evidence of valid
service. Service made pursuant to (a) or (b) above will have the same legal
force and effect as if served upon such party personally within the State of
Delaware. EACH OF THE PARTIES HERETO HEREBY IRREVOCABLY WAIVES ANY AND ALL RIGHT
TO TRIAL BY JURY IN ANY LEGAL PROCEEDING ARISING OUT OF OR RELATED TO THIS
AGREEMENT OR THE TRANSACTIONS CONTEMPLATED BY THIS AGREEMENT.

5.6. Counterparts. The parties may execute this Agreement in one or more
counterparts, each of which will be deemed an original and all of which, when
taken together, will be deemed to constitute one and the same agreement. Any
signature page hereto delivered by facsimile machine or by e-mail (including in
portable document format (pdf), as a joint photographic experts group (jpg)
file, or otherwise) will be binding to the same extent as an original signature
page, with regard to any agreement subject to the terms of this Agreement or any
amendment thereto and may be used in lieu of the original signatures for all
purposes. Each party that delivers such a signature page agrees to later deliver
an original counterpart to the other party that requests it.

5.7. Entire Agreement. This Agreement constitutes the entire agreement between
the parties with respect to the subject matter of this Agreement and supersedes
all prior agreements and understandings, both oral and written, between the
parties with respect to its subject matter.

5.8. Severability. If any term, provision, covenant or restriction of this
Agreement is held by a court of competent jurisdiction or other Governmental
Authority to be invalid, void or unenforceable, the remainder of the terms,
provisions, covenants and restrictions of this Agreement will remain in full

 

7



--------------------------------------------------------------------------------

force and effect and will in no way be affected, impaired or invalidated so long
as the economic or legal substance of the transactions contemplated hereby is
not affected in any manner materially adverse to either party. Upon such a
determination, the parties will negotiate in good faith to modify this Agreement
so as to effect the original intent of the parties as closely as possible in an
acceptable manner in order that the transactions contemplated hereby be
consummated as originally contemplated to the fullest extent possible.

5.9. Specific Performance. The parties hereto agree that Parent would be
irreparably damaged if for any reason any Stockholder fails to perform any of
its obligations under this Agreement and that Parent may not have an adequate
remedy at law for money damages in such event. Accordingly, Parent will be
entitled to specific performance and injunctive and other equitable relief to
prevent breaches of this Agreement or to enforce specifically the performance of
the terms and provisions of this Agreement in any Delaware Court, in addition to
any other remedy to which they are entitled at law or in equity, in each case
without posting bond or other security, and without the necessity of proving
actual damages.

5.10. Headings. The Section headings contained in this Agreement are inserted
for convenience only and will not affect in any way the meaning or
interpretation of this Agreement.

5.11. No Presumption. This Agreement will be construed without regard to any
presumption or rule requiring construction or interpretation against the party
drafting or causing any instrument to be drafted.

5.12. Further Assurances. Each of the parties hereto will execute and deliver,
or cause to be executed and delivered, all further documents and instruments and
use their respective reasonable best efforts to take, or cause to be taken, all
actions and to do, or cause to be done, all things necessary under Applicable
Law to perform their respective obligations as expressly set forth under this
Agreement.

5.13. Interpretation. Unless the context otherwise requires, as used in this
Agreement: (a) “or” is not exclusive; (b) “including” and its variants mean
“including, without limitation” and its variants; (c) words defined in the
singular have the parallel meaning in the plural and vice versa; (d) words of
one gender will be construed to apply to each gender; and (e) the terms
“Article,” “Section” and “Schedule” refer to the specified Article, Section or
Schedule of or to this Agreement.

5.14. Capacity as Stockholder. The Stockholder signs this Agreement solely in
the Stockholder’s capacity as a Stockholder of Company, and not in the
Stockholder’s capacity as a director, officer or employee of Company or any of
its Subsidiaries or in the Stockholder’s capacity as a trustee or fiduciary of
any employee benefit plan or trust. Notwithstanding anything in this Agreement
to the contrary, nothing in this Agreement will in any way restrict a director
or officer of Company in the exercise of his or her fiduciary duties as a
director or officer of Company or in his or her capacity as a trustee or
fiduciary of any employee benefit plan or trust or prevent or be construed to
create any obligation on the part of any director or officer of Company or any
trustee or fiduciary of any employee benefit plan or trust from taking any
action in his or her capacity as such director, officer, trustee or fiduciary.

(SIGNATURE PAGE FOLLOWS)

 

8



--------------------------------------------------------------------------------

IN WITNESS WHEREOF, the parties hereto have caused this Agreement to be duly
executed as of the date first written above.

 

REGADO BIOSCIENCES, INC. By:  

 

  Name:   Michael Metzger   Title:   Chief Executive Officer, President and
Chief Operating Officer

 

[Signature Page to Support Agreement]



--------------------------------------------------------------------------------

IN WITNESS WHEREOF, the parties hereto have caused this Agreement to be duly
executed as of the date first written above.

 

TOBIRA THERAPEUTICS, INC. By:  

 

  Name:   Laurent Fischer, M.D.   Title:   Chief Executive Officer

 

[Signature Page to Support Agreement]



--------------------------------------------------------------------------------

IN WITNESS WHEREOF, the parties hereto have caused this Agreement to be duly
executed as of the date first written above.

 

STOCKHOLDER:

 

By:  

 

Its:  

 

  By:  

 

   

 

   

 

 

[Signature Page to Support Agreement]



--------------------------------------------------------------------------------

Schedule A

 

Name of Stockholder

   No. Shares         No. Options                           